Writ refused. On the facts found by the Court of Appeal we find no error of law in its judgment.
SANDERS, J.,
is of the opinion that a writ should be granted. See State ex rel. Charbonnet v. Jefferson Parish School Board, 249 La. 727, 190 So.2d 238 (writ action) .
SUMMERS, J.,
is of the opinion the writ should be granted. The School Board did not discharge DeBarge, they merely returned him to the position he occupied before and in which he had tenure. Since he was not discharged as a teacher, the tenure law was not violated. This decision unduly restricts the School Board in its conduct of the schools under its authority and for which that Board is responsible. See R.S. La.R.S. 17:441 et seq.